Citation Nr: 0902600	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  06-17 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for subacute peripheral 
neuropathy, claimed as due to herbicide exposure.

2. Entitlement to service connection for emphysema/chronic 
obstructive pulmonary disease (COPD), claimed as due to 
herbicide exposure.

3. Entitlement to service connection for obstructive sleep 
apnea, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel
INTRODUCTION

The veteran had active service from December 1965 to December 
1967, which included a tour in the Republic of Vietnam from 
December 1966 to December 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that in July 2008 the representative 
submitted for the Board's consideration VA treatment records; 
however, waived AOJ review of such additional evidence.  See 
38 C.F.R. §§ 19.9, 19.31(b)(1).  


FINDINGS OF FACT

1.  The veteran served in the Republic of the Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
Agent Orange.

2.  Subacute peripheral neuropathy was not manifested during 
the veteran's active service or within one year of discharge 
from service, nor is subacute peripheral neuropathy otherwise 
related to the veteran's active service, including exposure 
to herbicides.

3.  Emphysema or COPD was not manifested during the veteran's 
active service or for many years thereafter, nor is emphysema 
or COPD otherwise related to the veteran's active service, 
including exposure to herbicides.

4.  Obstructive sleep apnea was not manifested during the 
veteran's active service or for many years thereafter, nor is 
sleep apnea otherwise related to the veteran's active 
service, including exposure to herbicides.


CONCLUSIONS OF LAW

1.  Subacute peripheral neuropathy was not incurred in active 
service, and may not be presumed to have been incurred in 
service due to herbicide exposure.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  Emphysema or COPD was not incurred in active service, and 
may not be presumed to have been incurred in service due to 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

3.  Obstructive sleep apnea was not incurred in by active 
service, and may not be presumed to have been incurred in 
service due to herbicide exposure.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f).  Moreover, it is 
provided that the diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, with an exception not applicable 
to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.308(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  The term acute and subacute peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  Id. Note 2.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

Discussion - Peripheral Neuropathy

The veteran seeks a grant of service connection for his 
disability of subacute peripheral neuropathy.  A review of 
his service treatment records finds no complaint or treatment 
for this disability in service.

The veteran submitted no medical treatment reports or 
examination notes of any kind prior to December 2002.  The 
first documented treatment for peripheral neuropathy is dated 
December 2002.  The impression on this electromyography 
report was that there was evidence of mild peripheral 
polyneuropathy.  No opinion as to etiology was contained in 
the report, nor in any of the private medical treatment 
reports dated 2003 to 2005 in the claims file.  The February 
2004 VA treatment notes indicate the veteran's care at the VA 
medical facility was due to his fainting at work and that he 
was being transferred to another private hospital where he 
received his medical care normally. 

In this case, service connection on a presumptive basis is 
not warranted.  The Board notes that it is established that 
the veteran was exposed to herbicides during his Vietnam 
service.  38 C.F.R. § 3.313.  Beyond those facts, however, 
there is no medical evidence of record that supports a claim 
of service connection for subacute peripheral neuropathy.  
While acute and subacute peripheral neuropathy are included 
among the listed disabilities under 38 C.F.R. § 3.309(e), 
there is no documentation indicating a diagnosis within a 
year after the last date on which the veteran was exposed to 
an herbicide during service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  Thus, the presumption afforded under 
3.309(e) cannot provide the basis for a grant of service 
connection.

Nevertheless, even if a veteran is found not to be entitled 
to a regulatory presumption of service connection, the claim 
must still be reviewed to determine if service connection can 
be established on a direct basis.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

The post-service evidentiary record begins in 2002, some 35 
years after the veteran's discharge from service.  There is 
no credible medical evidence of or treatment for peripheral 
neuropathy prior to that date in the claims file.  

The difference between the date 1967 and 2002 leaves a 
significant gap between service separation and the initial 
confirmation of any disability, with no clinical support for 
acute or inferred manifestations or continued symptoms.  
Evidence of a prolonged period without medical complaint can 
be considered as a factor, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

The Board acknowledges that the veteran believes his 
neuropathy is due to his exposure to Agent Orange in service.  
However, he is not qualified to render an opinion as to the 
causation or etiology of his currently claimed disorder, or 
establish a diagnosis based upon in-service experiences.  See 
Espiritu v, Derwinski, 2 Vet. App. 492 (1992).  While the 
Board notes that the veteran may be employed as a technician 
in a pharmacy of a VA medical facility, there is no adequate 
foundation in the current record to establish that he has the 
education, training, or clinical experience to offer medical 
diagnoses or nexus opinions.  Cf. Cox v. Nicholson, 20 Vet. 
App. 563, 569 (2007).  

The Board also acknowledges the December 2006 statement 
indicating that his employer, the VA medical center, has 
found he has a disability and has accommodated him at his 
work area with a motor scooter.  Employment determinations of 
"disability" and "reasonable accommodation" as overseen by 
the EEO manager do not bear upon the legal determinations 
required of the Board. 

Therefore, the Board has concluded that the preponderance of 
the evidence is against the claim of service connection on a 
direct or presumptive basis.

Discussion - COPD/Emphysema & Sleep Apnea

While it is presumed that the veteran was exposed to 
herbicides during his period of active service, 
COPD/emphysema and sleep apnea are not among the disabilities 
listed in 38 C.F.R. § 3.309(e).  In that regard, the Board 
again notes that the Secretary has determined that there is 
no positive association between exposure to herbicides and 
any condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007).  For 
these reasons, the Board finds that the presumptive 
regulations regarding exposure to Agent Orange are not 
applicable with regard to these issues.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e).  Thus, presumptive service 
connection for these claimed disorders due to Agent Orange 
exposure is not warranted.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307, 3.309.

Accordingly, the Board has reviewed the evidence of record to 
determine if service connection on a direct basis is 
warranted for either claimed disability.  A review of the 
veteran's service treatment records finds no complaint of or 
treatment for COPD or emphysema or sleep apnea. 

There are no medical treatment records or notes of any kind 
pertaining to these disabilities post-service in the claims 
file until 2003.  The sole reference to emphysema is a 
notation in the June 2003 sleep study that indicates the 
veteran himself relayed having had emphysema in his history.  
None of the medical treatment reports discuss emphysema.  
Those medical reports that pertain to breathing difficulties 
of the veteran refer to his "COPD/asthma."  See Dr. W. 
Treatment notes, December 2004.  

The various medical treatment reports in the claims file, all 
dated from 2003 to 2004, that pertain to sleep apnea and 
COPD/asthma document his then current treatment and 
medication.  The sleep apnea is confirmed by June 2003 sleep 
study; while this report refers to his COPD/asthma as a 
confirmed diagnosis, the documents in the claims file do not 
provide a date as to the diagnosis of the COPD/asthma itself.  
No opinion as to etiology of these disabilities is offered 
and there is no mention of his military service, its nature, 
or his exposure to Agent Orange.  Several treatment reports 
do indicate the veteran stopped smoking by approximately 2002 
and his habit was described as 50 packs a year.  See Dr. P, 
February 2003 Notes. 

Evidence of a prolonged period without medical complaint can 
be considered as a factor, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

The Board acknowledges that the veteran believes his 
COPD/asthma/emphysema and sleep apnea are due to his exposure 
to Agent Orange in service.  However, he is not qualified to 
render an opinion as to the causation or etiology of his 
currently claimed disorder, or establish a diagnosis based 
upon in-service experiences.  See Espiritu v, Derwinski, 2 
Vet. App. 492 (1992).  

The Board finds that there is no probative, credible medical 
evidence of a nexus between the veteran's disabilities and 
service.  Therefore the probative and persuasive evidence 
weighs against the veteran's claims. 

The Board has concluded that the preponderance of the 
evidence is against the claims of service connection and the 
claims are denied. 

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in July 2005, August 2005, 
before the initial original adjudication of the claim, and 
another such letter in March 2007.  The letters notified the 
veteran of what information and evidence must be submitted to 
substantiate claims for service connection, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of the 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A March 2006 and a March 2007 letter 
provided the veteran with notice of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection. Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  In any event, because service connection for 
subacute peripheral neuropathy, COPD/emphysema, and sleep 
apnea are denied, any questions regarding a disability rating 
and effective date are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  

The veteran was not afforded a VA examination to determine 
the nature and etiology of the subacute peripheral 
neuropathy, COPD/emphysema, and sleep apnea.   Pursuant to 
VA's duty to assist, VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or 
medical opinion may be deemed necessary where the record 
contains competent medical evidence of a current diagnosed 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the claimed 
disability may be associated with the established event, 
injury or disease in service.  See id.  The record before VA 
need only (1) contain competent evidence that the veteran has 
persistent or recurrent symptoms of current disability and 
(2) indicate that those symptoms may be associated with the 
veteran's active military service.  Duenas v. Principi, 18 
Vet. App. 512 (2004).

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(i), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.  See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).  However, the 
Board finds that the claims in this appeal do not meet that 
threshold.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  












ORDER

Entitlement to service connection for subacute peripheral 
neuropathy is denied.

Entitlement to service connection for COPD/emphysema is 
denied.

Entitlement to service connection for sleep apnea is denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


